Citation Nr: 1455367	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1974 to August 1977.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from October 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist, the Veteran was provided adequate VA examinations in connection with his present claim in September 2011 to include a February 2012 addendum opinion and October 2012.  Further, the Veteran's claim file contains a private audiological examination in February 2012.  While he has reported that his hearing loss is more disabling than the noncompensable evaluation, he has not indicated, and the evidence does not show, that his hearing loss has worsened since the October 2012 examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (Fed. Cir. 2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

The Veteran contends that his bilateral hearing loss is more severe than contemplated by his currently assigned disability rating.  

The Veteran seeks increased compensation for his bilateral hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.  These criteria are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities, which must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The Board now turns to the pertinent evidence of record.  As detailed below, that evidence shows that the Veteran's bilateral hearing loss has been adequately compensated by his previously assigned disability rating.

In December 2010, the Veteran's spouse submitted a letter stating that the Veteran has significant hearing loss.  

The Veteran was afforded a September 2011 VA audiological examination.  He reported difficulty hearing speech on the telephone and on the television.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
30
40
45
65
45
LEFT
25
30
45
60
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The Board notes that the Veteran underwent a private audiological evaluation in February 2012, which included puretone thresholds results in decibels, but the report did not include testing of the Veteran's hearing acuity at the 3000 threshold; thus the report is not adequate for rating purposes pursuant to 38 C.F.R. § 4.85(d).  

At the October 2012 VA audiological examination, the Veteran reported decreased speech recognition when in environments of competing noise.  The examiner noted that he may have difficulty hearing spoken guidance, instructions or comments from other workers when in noise, but once he understands the topic at hand, the hearing loss should not interfere with completion of physical or sedentary work.  At that time, the Veteran's bilateral puretone thresholds, in decibels, were as follows:



HERTZ

 

1000
2000
3000
4000
Avg.
RIGHT
25
35
55
60
44
LEFT
25
35
50
65
44

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  

Taking into account the evidence set out above, including the lay statements from the Veteran and his spouse, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, none of the examiners certified that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  See 38 C.F.R. § 4.85(c).  Applying the values of the September 2011 and October 2012 audiological examinations to the rating criteria results in a numeric designation no greater than Level I in the either the right or left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  

The Veteran contends that his bilateral hearing loss is more severe than currently evaluated as indicated by his use of hearing aids.  Although the Veteran is competent to report symptoms such as difficulty hearing, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.  

Accordingly, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for bilateral hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, which includes difficulty hearing.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss and referral for consideration of extraschedular rating is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that unlike the rating schedule for hearing loss the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  The Board finds that the September 2011 VA examiner addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The Veteran reported difficulty understanding people in person and on the telephone.  The October 2012 VA examiner discussed the impact of his hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered in evaluating his service-connected disability under the VA Rating Schedule.  The rating criteria are therefore adequate to evaluate the bilateral hearing loss, and referral to the Director of Compensation and Pension Service for consideration of an extraschedular rating is not warranted.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, only the Veteran's hearing loss is before the Board and there is no indication in the record that his hearing loss symptomatologies, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, the Veteran has not argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his hearing loss prevents him from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not required.  


ORDER

A compensable rating for bilateral hearing loss is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


